Porter, J.
delivered the opinion of the court. The object in contestation between the parties in this suit, is the right of property in a certain note or obligation. The petitioner alleges, the payee, Valleré Comau, endorsed and delivered it to him in his life time, for a valuable consideration. The defendants assert it belongs to them, on the ground that the transfer to the petitioner was made by their ancestor, with the intention of defrauding them.
The matters at issue were submitted to a jury, who found for the defendants. No motion *366was made for a new trial. The plaintiff appealed at once to this tribunal, and has contended here—that the evidence does not support the verdict—that judgment must be given for the plaintiff—or that at all events the case must be remanded to the court below to be tried again.
East'n. District.
Feb. 1825.
The practice of this tribunal has uniformly been to pay great respect to the decision of that of the first instance, on questions of fact; from a conviction that in matters of this kind, it enjoys advantages for the investigation and discovery of truth, that we do not possess. This confidence has been extended further, in relation to causes tried on issues of fraud, than any other; because parties who intend to deceive, generally clothe themselves in the garb of honesty, and follow implicitly the forms of law; and no other means of detection is left but those which are furnished by the presumptions which result from the situation and character of the parties, and the circumstances connected with the transaction. Notwithstanding the very able argument by which we were pressed to distinguish this case from others heretofore decided on the same principle, we are unable to find any satisfactory ground to *367make it an exception. The evidence, though not conclusive, creates a strong presumption that the plaintiff paid no valuable consideration for the note; but received it to aid the deceased, in the gratification of the unfortunate hatred which he entertained for his wife and child, in the latter days of his life. We believe the verdict of the jury has done justice. The proof on which they have found for the defendants is,if there be any difference,stronger than that on which a jury in the case of Reeves vs. Martin, inferred fraud, and in which case we refused to interfere. Ante. 22,
White for the plaintiff, Watts & Lobdell for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.